Citation Nr: 0019627	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-06 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
38 U.S.C.A. Chapter 35 (West 1991) educational assistance in 
the amount of $247.76.

2.  Entitlement to waiver of recovery of a work study 
allowance in the amount of $229.17.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
March 1973; the appellant is his son.

This matter arises from a decision rendered in October 1998 
by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the Muskogee, Oklahoma, 
Regional Office (RO).  Therein, it was held that collection 
of the two overpayments cited on the cover page of this 
decision would not violate the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

Although the two overpayments at issue were lumped together 
and decided in tandem by the RO, the Board finds that 
circumstances which led to the creation of each overpayment 
varied; as such, the Board will deal with each overpayment 
separately.


FINDINGS OF FACT

1.  The appellant was awarded $304 monthly for his 
anticipated college attendance from January 12, 1998, to May 
14, 1998.

2.  VA Form 22-1999(b), Notice of Change in Student Status, 
was received from Connors State College on March 26, 1998, 
which indicated that the veteran had reduced the number of 
credit hours that he was pursuing for the spring 1998 
semester from 9 to 3 as a result of excessive absences; this 
resulted in an overpayment of educational assistance in the 
amount of $247.76.

3.  The appellant entered into a work study contract for the 
spring 1998 semester beginning January 14, 1998.  The 
contract was due to expire on June 7, 1998.  Based upon his 
anticipated employment, the appellant was paid work study 
benefits in advance totaling $5.15 per hour for 50 hours of 
work.

4.  The appellant completed only 5 1/2 hours of work pursuant 
to his work study agreement for the Spring 1998 semester; as 
a result, he was overpaid $229.17 for work not performed.

5.  Both the overpayment of 38 U.S.C.A. Chapter 35 
educational assistance and the overpayment of work study 
benefits for the spring 1998 semester resulted from the 
appellant's acceptance of benefits despite his knowledge that 
he was not actively attending classes, and had no intention 
of completing 50 hours of work pursuant to the work study 
agreement.

6.  The appellant's acceptance of educational assistance and 
work study benefits despite his knowledge of nonentitlement 
represented an intent on his part to seek an unfair advantage 
with knowledge of the likely consequences, and also resulted 
in a subsequent loss to the Government.


CONCLUSIONS OF LAW

1.  The creation of the overpayment of 38 U.S.C.A. Chapter 35 
educational assistance in the amount of $247.76 involved bad 
faith on the part of the appellant, and waiver of the 
recovery of this overpayment is therefore precluded.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 
1.965 (1999).

2.  The creation of the overpayment of work study benefits in 
the amount of $229.17 involved bad faith on the part of the 
appellant, and waiver of the recovery of this overpayment is 
therefore precluded.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the appellant's 
claim to be well grounded.  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed, and that the 
case is ready for appellate consideration.  See 38 U.S.C.A. 
§ 5107(a).  The Board notes that the appellant has not 
challenged the amount or the validity of the various 
overpayments at issue.  Moreover, the Board is satisfied that 
these debts were properly created.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991).  As such, those questions need 
not be examined further.  Id.

The RO considered the facts in this case, and concluded that 
the appellant had not demonstrated bad faith in the creation 
of the overpayments now at issue.  Notwithstanding this, 
however, the Board must render independent determinations in 
this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  The threshold question, then, with regard to each 
overpayment is whether bad faith on the part of the appellant 
led to its creation.

With regard to the overpayment of 38 U.S.C.A. Chapter 35 
educational assistance in the amount of $247.76, the facts 
are as follows.  The appellant registered to attend Connors 
State College at the 3/4-time rate for the Spring 1998 
semester 

beginning January 12, 1998, and ending May 13, 1998.  As a 
result, he was awarded educational assistance by VA for that 
period.  However, in March 1998, VA was notified that the 
appellant had terminated his attendance in all but three 
credit hours effective February 27, 1998.  In effect, he had 
dropped a history class and an English class because he was 
failing both at mid-term.  One of his professors indicated 
that the appellant had a history of nonattendance.  She 
stated further that the Spring 1998 semester was the third 
semester that the appellant had enrolled in her class, and 
that his attendance was worse than ever before.  She stated 
that he had not attended at all during the prior three weeks, 
that he had been absent 13 of the 18 classes scheduled, and 
that he had completed no assignments and had received no 
grades during the semester.  

In view of the foregoing, the Board must decide whether the 
appellant registered for Spring 1998 classes without the 
intention of faithfully pursuing his education, but, instead, 
with the intention to seek an unfair financial advantage.  
Based upon his failure to complete any of the work assigned 
as noted by one of his instructors, the Board is hard pressed 
to find that the appellant had actively pursued his 
education.  Pursuant to 38 C.F.R. § 1.965(b)(2), bad faith 
only requires an intent to seek an unfair advantage with 
knowledge of the likely consequences and a subsequent loss to 
the Government.  After considering the evidence of the 
appellant's failure to attend school while continuing to 
receive his monthly educational benefits, the Board believes 
that the evidence clearly supports a finding of an intent to 
seek an unfair advantage.  As such, the appellant was guilty 
of bad faith in the creation of the educational overpayment 
at issue.  

The circumstances surrounding the creation of the work study 
overpayment at issue are not dissimilar.  The appellant 
entered into a work study agreement with VA in 

January 1998.  He indicated that he would work 50 hours 
during the school semester for $5.15 per hour, and certified 
that he would be available to work from 12 o'clock to 2 
o'clock Monday, Wednesday and Friday, and from 7 o'clock to 3 
o'clock on Tuesday and Thursday each week.  Despite this, he 
completed only 5 1/2 hours of his promised employment.  The 
appellant offered no reason for his failure to complete his 
contractual obligations; however, in a VA Form 22-8873 (JF), 
Supplemental Information for Change of Program or 
Reenrollment After Unsatisfactory Attendance, Conduct or 
Progress, the appellant stated that the reason that he was 
forced to terminate his school attendance during the spring 
1998 semester was because his scheduled college classes 
conflicted with a job that he had taken that, because of 
mandatory overtime, required that he work 65 to 70 hours 
weekly.  Obviously, the appellant ignored his responsibility 
to the Government regarding his work study agreement after 
being paid in advance so that he could pursue other 
employment.  This indicates an intent on his part to seek an 
unfair advantage with knowledge of the likely consequences, 
and a subsequent loss to the Government.  Again, the Board is 
compelled to find that this represents bad faith on the 
appellant's part.

In closing, it should be noted that the appellant had a 
history of erratic college attendance prior to the Spring 
1998 semester.  In fact, his college attendance beginning 
with the Fall 1995 semester was fraught with unexplained 
reductions in training time, and a prior suspension from 
Connors State College for unsatisfactory attendance, conduct, 
or progress.  A similar unexplained reduction in his 
anticipated school attendance occurred during the Spring 1999 
semester at Bacone College.  Thus, in reaching the conclusion 
that the appellant was guilty of bad faith in the creation of 
the overpayments at issue, the Board finds that the negative 
evidence is not in a state of equipoise with the positive 
evidence so as to otherwise permit a favorable decision.  See 
38 U.S.C.A. § 5107(b).


The Board's finding of bad faith regarding the overpayments 
at issue precludes the granting of waiver of recovery of 
either, notwithstanding the provisions of 38 C.F.R. 
§ 1.965(a) regarding the standard of equity and good 
conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 556-
557 (1992).


ORDER

Waiver of recovery of an overpayment of 38 U.S.C.A. Chapter 
35 educational assistance in the amount of $247.76 is denied.

Waiver of recovery of an overpayment of work study benefits 
in the amount of $229.17 is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

